IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            Nos. 01-20975
                                 01-20976
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOHN WESLEY MANNING,

                                          Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-201-1
                       --------------------
                           May 10, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, John Wesley Manning (Manning)

appeals two judgments by the district court revoking his

supervised release.    He argues that the district court erred in

revoking his supervised release based upon a violation of 18

U.S.C. § 930(a), which prohibits the knowing possession of a

dangerous weapon in a federal facility.      He argues that, even if

the revocation of his supervised release was proper, the cases

should be remanded so the district court can resentence him

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                    No. 01-20975 c/w 01-20976
                               -2-

without taking into consideration the alleged violation under 18

U.S.C. § 930(a).

     The revocation of supervised release was proper as Manning

pleaded true to two other violations of his supervised release.

See 18 U.S.C. § 3583; United States Sentencing Guidelines

§§ 7B1.1, p.s., 7B1.3(a)(2), p.s.    The 14-month sentences imposed

for each of the supervised release terms revoked were not in

violation of the law or plainly unreasonable.    United States v.

Moody, 277 F.3d 719, 720 (5th Cir. 2001); United States

Sentencing Guidelines § 7B1.4(a), p.s.   Moreover, a district

court’s imposition of consecutive sentences upon the revocation

of separate terms of supervised release is permissible.     United

States v. Gonzalez, 250 F.3d 923, 929 (5th Cir. 2001).

     Although the transcript of the revocation hearing indicates

the district court made no finding that Manning violated

18 U.S.C. § 930(a), the written judgment reflects that the

district court made such a finding.   The case is therefore

remanded so the district court can conform the written judgment

to its oral pronouncement.   See United States v. Martinez,

250 F.3d 941, 942 (5th Cir. 2001).

     We AFFIRM the district court’s revocation of supervised

release and the ensuing sentence, but we REMAND for the district

court to conform the written judgment to its oral pronouncement.